Allowable Subject Matter
	Claims 1-20 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 11, the prior art of record fails to teach or suggest, either alone or in combination “zone integrated circuit for a display device comprising: one or more LEDs of an LED zone; a driver circuit stacked under the one or more LEDs on a substrate in an integrated package, the driver circuit comprising: control logic to operate in an operational mode during which the control logic obtains a driver control signal and controls a driver current to an LED zone based on the driver control signal; an LED driving output pin to drive the driver current during the operational mode; a data input pin to receive commands or data from a previous driver circuit in a serial communication chain during the operational mode; a data output pin to output readback data to a next driver circuit in the serial communication chain during the operational mode responsive to the commands including a readback command for the driver circuit, the readback data propagated through the serial communication chain back to a control circuit; and a ground pin to provide a path to ground.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628